Motion Granted and Order filed March 26, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00154-CV
                                  ____________

                  IN RE DOJO BAY HOUSE, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-60692

                                    ORDER

      On March 23, 2021, relator, Dojo Bay House, LLC (“Dojo”) filed a petition
for writ of mandamus. See Tex. Gov't Code Ann. § 22.221. Dojo asks this Court to
order the Honorable Mike Engelhart, Judge of the 151st District Court, Harris
County, Texas, to set aside his order granting the motion to strike Dojo’s amended
petition filed by real parties in interest Hoover Slovacek, LLP (“HS”) and Patrick
Drake (“Drake”) or his order denying Dojo’s motion to consolidate.

      Contemporaneously with its petition for writ of mandamus, Dojo filed an
emergency motion for temporary relief. See Tex. R. App. P. 52.10. Tomball’s
motion asks that this court stay the trial, which is set for April 5, 2021. Dojo certified
that HS and Drake are unopposed to the relief requested in the motion.

      It appears from the facts stated in the petition that Dojo’s request for relief
requires further consideration and that Dojo will be prejudiced unless immediate
temporary relief is granted. See Tex. R. App. p. 52.8(b), 52.10. Therefore, Dojo’s
emergency motion is granted, and the trial is stayed. This order is effective until final
decision by this court of Dojo’s petition for writ of mandamus, or until further order
of this court. See Tex. R. App. P. 52.10(b).

      The court requests a response from HS and Drake to Dojo’s petition for writ
of mandamus. The response is due on or before Monday, April 5, 2021.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Spain and Wilson.




                                            2